DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Amendment
The amendment filed 10/11/2022 has been entered. Claims 14-23 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 08/15/2022. 
	
Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive.
Regarding applicant's arguments wherein "...the plug 12' of Porcher et al. would only be used to close the opening of the female part, when the shoulder 25 of the fastener 20 engages the shoulder 30 of the connector 10. However, such plug 12' would not lock the accessory on the female part...", the Examiner maintains the assertion that "The test for obviousness is not whether the  features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
	Applicant' s arguments with respect to claim(s) 18 and 22 have been considered but are moot because the arguments do not apply to the current rejection/interpretation of Hagen as necessitated by the amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A) in view of Stravitz (US 4271999 A).
Claim 22, Denk teaches a method for identifying an animal (col. 3, lines 9-12; col. 5, lines 19-20) comprising successively:
placing onto said animal an identification device (col. 3, lines 9-12) comprising:
	a male part (Fig. 11-12 show the male part 20); and
a female part (Fig. 3, 5-7, 9 show a female part 10) comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of the male part (Fig, 5-6, 9 show an internal cavity capable of receiving a tip 24 of the male part; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
fixing onto said female part at least one accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1 configured to cooperate with the female part 10; col. 5, lines 19-20), the accessory comprising a portion having at least one opening through which the head of the female part is designed to be inserted (Fig. 1-2, 7-10 show the accessory 1 has an opening 7 through which the head of the female part 10 is designed to be inserted).
Denk fails to disclose an accessory with a complementary fixing element in the form of a guillotine or a clip comprising an aperture communicating with said opening. However, Stravitz teaches an accessory (ref. 10) comprising a complementary fixing element (ref. 1) capable of cooperating with at least one groove (see Fig. 2), wherein said complementary fixing element is in the form of: 
a clip comprising an aperture communicating with said opening (Fig. 1 shows a clip having an aperture 3 communicating with an opening 4), said aperture having a diameter that enables the head to pass through the aperture and that is greater than the diameter of said opening (Fig. 1 shows the aperture has a diameter that enables a head 13 to pass through and that is greater than the diameter of the opening 4; see also col. 1, lines 61-65), and wherein an intersection between the opening and the aperture forms two lugs located face-to-face and spaced by a distance that is less than the diameter of the opening, which enables displacement of the accessory relative to the head so as to form a clip for fixing the accessory (Fig. 1 shows two lugs 6, 7 at the intersection of the opening 4 and aperture 3; the distance of the lugs is less than the diameter of the opening 4. Col. 2, lines 5-19, discloses that the lugs allows displacement of an accessory).
Denk and Stravitz are both considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. devices having accessories and complementary fixing elements. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk’s accessory (ref. 1) to incorporate the teachings of Stravitz to have a complementary fixing element in the form of an clip having an aperture (Stravitz, ref. 3) communicating with an opening (Denk, 7) and having two lugs (Stravitz, ref. 6, 7); more specifically, the aperture (Stravitz, ref. 3) would be placed right below the opening (Denk, ref. 7) in the center of the accessory (Denk, ref. 1). The motivation would have been because this type of fixing means is “easy-to-manufacture and easy-to-use” (Stravitz, col. 1, lines 11-13).

Claims 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A) in view of Stravitz (US 4271999 A) and Porcher et al. (FR 2487634 A1).
Claim 18, Denk teaches a system (Fig. 7 shows a system) comprising:
a female part of an identification device for an animal (Fig. 3, 5-7, 9 show a female part 10 of an animal identification device), said female part comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of a male part of the identification device (Fig, 5-6, 9 show an internal cavity capable of receiving a tip of a male part of the identification device; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
an accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1), the accessory comprising at least one opening in which the groove of the female part is designed to be received (Fig. 1 shows the accessory 1 has an opening 7; Fig. 7-10 show the groove [groove bounded by shoulder 13 and back plate 15] of the female part 10 is received in the opening 7 of the accessory 1).
Denk fails to disclose an accessory with a complementary fixing element in the form of a clip comprising an aperture communicating with the opening. However, Stravitz teaches an accessory (ref. 10) comprising a complementary fixing element (ref. 1);
wherein said complementary fixing element is in the form of a clip comprising an aperture communicating with said opening (Fig. 1 shows a clip having an aperture 3 communicating with an opening 4), said aperture having a diameter that enables the head to pass through the aperture and that is greater than the diameter of said opening (Fig. 1 shows the aperture has a diameter that enables a head 13 to pass through and that is greater than the diameter of the opening 4; see also col. 1, lines 61-65), and wherein an intersection between the opening and the aperture forms two lugs located face-to-face and spaced by a distance that is less than the diameter of the opening, which enables displacement of the accessory relative to the head so as to clip onto the groove when the groove cooperates with the opening for fixing the accessory (Fig. 1 shows two lugs 6, 7 at the intersection of the opening 4 and aperture 3; the distance of the lugs is less than the diameter of the opening 4. Col. 2, lines 5-19, discloses that the lugs allows displacement of an accessory).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk’s accessory (ref. 1) to incorporate the teachings of Stravitz to have a complementary fixing element in the form of an clip having an aperture (Stravitz, ref. 3) communicating with an opening (Denk, ref. 7) and having two lugs (Stravitz, ref. 6, 7); more specifically, the aperture (Stravitz, ref. 3) would be placed right below the opening (Denk, ref. 7) in the center of the accessory (Denk, ref. 1). The motivation would have been because this type of fixing means is “easy-to-manufacture and easy-to-use” (Stravitz, col. 1, lines 11-13).
Denk as modified fails to disclose a lock on the accessory or the female part of the identification device. However, Porcher discloses an animal ear tag (see Fig. 1-3) having a female part (ref. 1A) wherein at least one of said female part or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device).
Denk, Stravitz, and Porcher are all considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. devices having accessories and complementary fixing elements. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Denk (Denk’s system in Fig 7. With an accessory 1 modified by Stravitz to have an aperture) to incorporate the teachings of Porcher to add a lock (Porcher, ref. 12’) onto the female part of the identification device. The motivation would have been to further secure the accessory to the device and prevent it from falling off.
Claim 19, Denk teaches wherein said head has a substantially cylindrical portion (Fig. 5-7, 9 show the head has a substantially cylindrical portion) and said groove extends over at least a portion of a circular section of said substantially cylindrical portion (Fig. 5-7, 9 show the groove extends over at least a portion of a circular section of said substantially cylindrical portion).
Claim 20, Denk teaches wherein said accessory is fixed in a reversible manner onto said female part (The accessory 1 of Denk is able to be reversibly fixed, i.e. either side of the tag can be face outside [away from the animal’s ear], onto the female part).
Claim 21, Denk as modified teaches wherein said accessory is fixed in an irreversible manner onto said female part such that the accessory can be removed only by breaking the lock (Porcher discloses that that the lock 12’ is fixed to prevent it from being torn off [see last para. of Porcher’s translated disclosure]. Thus, the accessory [Denk, ref. 1] is fixed irreversibly because it can only be removed by breaking lock 12’).
Claim 23, Denk fails to teach a lock. However, Porches teaches wherein at least said female part or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device).
it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Denk (Denk’s system in Fig 7. With an accessory 1 modified by Stravitz to have an aperture) to incorporate the teachings of Porcher to add a lock (Porcher, ref. 12’) onto the female part of the identification device for the same reason as claim 18 above.
Denk as modified teaches the method comprises locking said at least one accessory onto said female part (Porcher’s lock 12’ is used to lock the Denk’s accessory 1 onto Denk’s female part 10 to secure the accessory 1 to the device and prevent it from falling off).
Claim 24, Denk as modified teaches wherein said accessory has a symmetrical shape with respect to an axis passing through the center of said opening and of said aperture (Denk’s opening 7 right above Hagen’s aperture in the center of Denk’s accessory 1 will have a symmetrical shape with respect to an axis passing through the center of the opening and aperture).

Allowable Subject Matter
Claims 14-17 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Denk et al. (US 4721064 A), the closest prior art of record, teaches the basic structure for a system according to the instant application: a system comprising a female part of an identification device for an animal having a head with an internal receiving cavity for receiving a tip of a male part, at least one element for fixing an accessory in the form of at least one groove; an accessory configured to cooperate with the female part having at least one opening which the head of the female part is to be inserted. However, in regard to independent claim 14, Denk fails to teach a complementary fixing element in the form of a guillotine capable of fitting tightly around the head of the part at the groove, wherein the guillotine is translatable relative to the portion having the at least one opening, between a locked position and an unlocked position, the guillotine being elastically displaced into the locked position at which the guillotine is fixed within the groove of the female part; and a lock for the accessory.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching , suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight. Accordingly, the claimed invention overcomes the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fink (US 6226845 B1) discloses an accessory clip having an aperture in communication with an opening where the aperture has a diameter greater than the opening and a pair of lugs having a distance smaller than the diameter of the opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           /Muhammad Ijaz/Primary Examiner, Art Unit 3631